I concur in the result announced, but I think the reasoning employed may lead to confusion respecting the rule as to when a judgment of dismissal is required and when a minute order will suffice.
The judgment is so palpably void on the ground that as a matter of law the court could not divest itself of jurisdiction by the order in question, that I think it should be so declared. Declarations respecting rules of law should, where possible, be clear and positive. Otherwise complications are bred and the application of law made more difficult, if not more doubtful. Here no proof is required and no finding of fact outside the face of the record is necessary. As a plain mandate of the law the court had jurisdiction and could not, by a mistaken order, divest itself thereof.